DETAILED ACTION
	This action is responsive to the following communication: the response filed 7/20/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 are pending.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and dependent claims 2-7 therefrom), the prior art fails to teach or suggest the claimed limitations, namely the first reference storage unit is configured to generate a first signal based on a first current flowing from the first reference bit line to the average current circuit through, firstly, the first reference switch and then the first reference storage unit, and the second reference storage unit is configured to generate, based on a second current flowing from the second reference bit line to the average current circuit through, firstly, the second reference switch and then the second reference storage unit, a second signal different from the first signal.
With respect to independent claim 8 (and dependent claims 9-13 therefrom), the prior art fails to teach or suggest the claimed limitations, namely in response to turning on a plurality 
With respect to independent claim 14 (and dependent claims 15-20 therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the plurality of reference switches are configured to transmit, at the second terminals of the plurality of reference switches, a bit data of a corresponding memory cell in a plurality of memory cells to the plurality of reference storage units; wherein the plurality of reference storage units are configured to generate, in response to the plurality of reference switches transmitting, a first signal and a second signal; and a sensing unit configured to determine a logic state of the bit data of the corresponding memory cell based on the first signal and the second signal.
The allowable claims are supported in at least para 0056-0057 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824